Order entered May 24, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00534-CR

                            EX PARTE ALEXIS RUIZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. WX13-90002-I

                                               ORDER
       Appellant’s May 20, 2013 agreed motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to June 24, 2013. The State’s

brief shall be due on or before July 9, 2013.

       Because this case is set for submission on July 12, 2013, the Court will not grant any

further extension requests from the parties.


                                                         /s/   DAVID LEWIS
                                                               JUSTICE